IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

TAMMY THEISS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D16-4639

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and FANATICS
RETAIL GROUP
FULFILLMENT INC.,

      Appellees.


_____________________________/

Opinion filed July 5, 2017.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Tammy Theiss, pro se, Appellant.

Cristina A. Velez, Appellate Counsel, Tallahassee, for Appellee Reemployment
Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.